On Petition to Rehear.
PER CURIAM.
The petition to rehear is overruled for the reason that it presents no new argument, no new authorities adduced and no material fact is pointed out as having been overlooked.
*522In onr original opinion we considered all the provisions of the deed in question, and all of the contentions and authorities advanced by the petitioner in her brief.
We are not required, nor is it necessary, for us to answer every contention of every party in preparing our opinions. To do so would unduly lengthen our opinion for no good cause.
On occasions we have had records containing more than eighty assignments of error. The futility and uselessness of answering such assignment is obvious.
The petition to rehear will be overruled.